Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 5/25/2022 have been fully considered.   Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-12, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120258172 to Khan (IDS filed 7/17/2020) in view of US 20150045413 to De Visser.  Kahn discloses a particle comprising a lithium salt core and an encapsulating lipid layer (an encapsulating shell) (abstract; paragraph 26, 109, 141, and 153).    The lithium salt may be LiF (paragraph 109).   The lithium core further comprising a drug-releasing matrix that releases the Li salt from the matrix over a sustained rate (paragraphs 125 and 134-135).   The lithium salt should be in a desired dosage amount that yields a minimum plasma concentration of at least a lower end of a therapeutic dosage range for at least 6 hours (paragraph 126).   The smaller the particle size, the slower the release rate (paragraph 154).  The shell may comprise silica (paragraph 116).  Kahn teaches that its composition reduces inflammatory side-effects (paragraph 136). The particle may be administered intravenously (paragraph 18).   
Khan fails to teach wherein the particle is loaded into an eluting matrix.  Khan further fails to teach a LiF concentration required by claim 4, a diameter required by claims 9-10, or a shell thickness required by claim 12. Khan further fails to teach intra articular administration. 
De Visser teaches that pharmaceutical compositions commonly comprise an aid in enhancing the stability, solubility, absorption, bioavailability, activity, pharmacokinetics, pharmacodynamics, and cellular uptakes of active ingredients, including silica nanoparticles (paragraph 641).  Such excipients are well known in the art, and hyaluronic acid (an eluting matrix) is an exemplary aid (paragraph 643).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to load the nanoparticle of Khan into an excipient, such as hyaluronic acid (an eluting matrix).  The motivation for this is that such excipients enhance the commonly comprise an aid in enhancing the stability, solubility, absorption, bioavailability, activity, pharmacokinetics, pharmacodynamics, and cellular uptakes of active ingredients, including silica nanoparticles.  The composition thus made is a particle comprising a salt core and an encapsulating shell comprising a silica shell; and wherein the particle is loaded into an eluting matrix.  It would have been further obvious to optimize the LiF concentration, the diameter, and the shell thickness to improve the efficacy of the formulation of Khan for treatment of disease.  In this way, one would find the instant values through routine experimentation.  Khan provides sufficient guidance to this end.  Regarding the LiF concentration, Khan teaches The lithium salt should be in a desired dosage amount that yields a minimum plasma concentration of at least a lower end of a therapeutic dosage range for at least 6 hours.  In the course of optimize the LiF concentration to achieve the desired plasma concentration, one would wherein the concentration of the LiF salt comprises 1.0, 1.1, 1.2, 1.3, 1.4, 1.5, 1.6, 1.7, 1.8, 1.9, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 20 or 30 mM through routine experimentation.  Regarding the particle size, Khan desires a sustained release rate (paragraph 125), and teaches that the smaller the particle size, the slower the release rate (paragraph 154).   In the course of optimizing the particle diameter, one would seek small particle sizes, as desired by Khan, and would find a diameter between about 90 nm and 110 nm, and a diameter of 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, 100, 105, or 110 nm through routine experimentation. It would have been further obvious to administer the compound by intra articular administration.   The rationale for this is that Khan teaches intravenous administration, and the artisan would understand that intraarticular administration is another means to administer the compound to reach the patient’s blood stream.   “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.  Regarding claims 7-8, the phrase “wherein the lithium salt is synthesized in synthesis matrix comprising a polyethylene glycol (PEG) and ethylene glycol (EG) mixture” this is a product-by-process claim limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.  There is no structural difference between a lithium salt synthesized in synthesis matrix comprising a polyethylene glycol (PEG) and ethylene glycol (EG) mixture, and the lithium salt prepared by Khan.  Both produce the same compound, that is, a lithium salt, such as LiF.
Applicant argues that Khan fails to teach wherein the particle is loaded into an eluting matrix as presently claimed.  Applicant’s arguments have been fully considered.  Although Khan fails to teach wherein the particle is loaded into an eluting matrix as presently claimed, in view of De Visser, it would have been obvious to load the particle into an eluting matrix for the reasons given above.




Claims 1, 3-4, and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120258172 to Khan in view of US 20150045413 to De Visser in further view of US 20160038641 to Cashman.  The relevant portions of Khan and De Visser are given above.
Khan fails to teach a method of administering its compounds for treatment of osteoporosis (an inflammatory disease).  Khan further fails to teach incorporation of hyaluronic acid into its release matrix.
Cashman teaches that lithium salts, including lithium chloride and lithium fluoride, may be used to treat osteoporosis (abstract; paragraphs 4, 182, 306, and 330).  Cashman further teaches a release matrix comprising hyaluronic acid (paragraph 180, 183, 271). 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to administer the particle of Khan in a method of treating osteoporosis.   The motivation for this is that the prior art teaches that lithium salts, including lithium chloride and lithium fluoride, may be used to treat osteoporosis. It would have been further to incorporate hyaluronic acid into the release matrix of Kahn.  The motivation for this is that the prior art teaches incorporation of hyaluronic acid into release matrices for the release of active agents.   Incorporation of hyaluronic acid into release matrix of Kahn will provide for the release of the lithium salt. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
August 18, 2022